          Case 2:15-cv-01746-MMD-VCF Document 155 Filed 06/25/20 Page 1 of 4



 1   AKIN GUMP STRAUSS HAUER & FELD LLP
     SHAWN HANSON (admitted pro hac vice)
 2   580 California Street, Suite 1500
     San Francisco, CA 94104
 3   Telephone:      (415) 765-9500
     Facsimile:      (415) 765-9501
 4   Email:          shanson@akingump.com

 5   MARQUIS AURBACH COFFING
     CRAIG R. ANDERSON, ESQ.
 6   Nevada Bar No. 6882
     10001 Park Run Drive
 7   Las Vegas, Nevada 89145
     Telephone: (702) 382-0711
 8   Facsimile: (702) 382-5816
     Email: canderson@maclaw.com
 9

10   Attorneys for Plaintiffs My Left Foot Children’s Therapy,
     LLC, Jon Gottlieb, and Ann Marie Gottlieb
11

12                                  UNITED STATES DISTRICT COURT

13                                   FOR THE DISTRICT OF NEVADA

14   MY LEFT FOOT CHILDREN’S                       )       Case No. 2:15-cv-01746- MMD- VCF
     THERAPY, LLC; JON GOTTLIEB AND                )
15   ANN MARIE GOTTLIEB,                           )       JOINT STIPULATION TO EXTEND
                                                   )       MOTION FOR SUMMARY JUDGMENT
16                         Plaintiffs,             )       DATES
                                                   )
17          v.                                     )
                                                   )
18   CERTAIN UNDERWRITERS AT                       )
     LLOYD’S LONDON SUBSCRIBING TO                 )
19   POLICY NO. HAH15-0632,                        )
                                                   )
20                         Defendant.              )
                                                   )
21

22          Plaintiffs My Left Foot Children’s Therapy Services LLC, Jon Gottlieb, and Ann Marie
23   Gottlieb (“Plaintiffs”) and Defendant Underwriters at Lloyd’s London Subscribing to Policy No.
24   HAH15-0632 (“Defendant) (together with Plaintiffs, the “parties”) jointly submit this Stipulation to
25   modify the briefing schedule on Defendant’s Motions for Partial Summary Judgment (Dkt. 151 and
26   Dkt. 152):
27

28
                                                       1
                  JOINT STIPULATION TO EXTEND MOTION FOR SUMMARY JUDGMENT DATES
                                    CASE NO. 2:15-CV-01746- MMD-VCF
          Case 2:15-cv-01746-MMD-VCF Document 155 Filed 06/25/20 Page 2 of 4



 1          WHEREAS, on June 9, 2020, Plaintiffs noticed two depositions: (i) a deposition pursuant to

 2   Federal Rule of Civil Procedure 30(b)(6) for Defendant to occur on July 17, 2020; and (ii) the 30(b)(1)

 3   deposition of Mr. Paul Bailey, to occur on July 16, 2020 (together, the “Depositions”);

 4          WHEREAS, after receiving the deposition notices, Mr. Barry Chasnoff, lead Counsel for

 5   Defendant, informed Plaintiffs’ counsel that he is scheduled to be on vacation and unavailable during

 6   the month of July;

 7          WHEREAS, Plaintiffs agreed to reschedule the Depositions for the first two weeks in August

 8   to accommodate Mr. Chasnoff’s schedule;

 9          WHEREAS, on June 22, 2020, Defendant filed two motions for partial summary judgment

10   (Dkt. 151 and Dkt. 152) (the “Motions”), which were accompanied by Declarations signed by Mr.

11   Bailey and another witness, Carolyn Worster;

12          WHEREAS, the current deadline for Plaintiffs to respond to the Motions is July 13, 2020,

13   which is before the planned Depositions;

14          WHEREAS, counsel for Defendant has agreed to set a briefing schedule on the Motions so that

15   Plaintiffs may have the opportunity to depose Mr. Bailey, Ms. Worster, and/or a 30(b)(6) witness, as

16   needed, before filing responses to the Motions;

17          WHEREAS, Mr. Nicholas Gregory was previously the lead associate working on this case on

18   behalf of Plaintiffs, but is no longer employed at Akin Gump Strauss Hauer & Feld, LLP;

19          WHEREAS, Ms. Erin Brewer will now be the lead associate working on this case on behalf of

20   Plaintiffs, and will be filing a motion for admission pro hac vice and notice of appearance in this

21   matter this week. Ms. Brewer is an attorney licensed in the State of Texas, and has an application

22   pending for admission to the California Bar. Ms. Brewer is scheduled to take the California Bar

23   examination on September 9-10, 2020, and is scheduled to be on bar study leave from August 10-

24   September 10, 2020;

25          WHEREAS, Mr. Shawn Hanson, lead counsel for Plaintiffs is scheduled to be on vacation

26   during the latter half of the month of August;

27          NOW, THEREFORE,

28          The parties request that the Court enter an order setting a briefing schedule on the Motions as
                                                       2
                JOINT STIPULATION TO EXTEND MOTION FOR SUMMARY JUDGMENT DATES
                                  CASE NO. 2:15-CV-01746- MMD-VCF
            Case 2:15-cv-01746-MMD-VCF Document 155 Filed 06/25/20 Page 3 of 4



 1   follows:

 2           1. Plaintiff’s oppositions to the Motions shall be filed no later than September 18, 2020; and

 3           2. Defendant’s replies shall be filed no later than October 2, 2020.

 4   Respectfully Submitted,

 5
      AKIN GUMP STRAUSS HAUER & FELD MARQUIS AURBACH COFFING
 6    LLP
 7
      By:     /s/ Shawn Hanson                            By:     /s/ Craig R. Anderson
 8          Shawn Hanson, Esq.                                  Craig R. Anderson, Esq.
            Admitted pro hac vice                               Nevada Bar No. 6882
 9          580 California Street, Suite 1500                   10001 Park Run Drive
            San Francisco, CA 94104                             Las Vegas, Nevada 89145
10          Attorney for Plaintiffs                             Attorney for Plaintiffs
11

12   CHASNOFF MUNGIA VALKENAAR PEPPING & STRIBLING, LLP
13
     By:      /s/ Barry A. Chasnoff
14          Barry A. Chasnoff
            Admitted pro hac vice
15          1020 NE Loop 410, Suite 150
            San Antonio, TX 78209
16          Attorney for Defendant
17
     IT IS SO ORDERED.
18

19
     _________________________
20   MIRANDA M. DU
     UNITED STATES DISTRICT JUDGE
21          June 25
     Date: ____________, 2020
22

23           I, Shawn Hanson, attest that all other signatories listed above, and on whose behalf the filing is
24   submitted, concur in the filing’s content and have authorized the filing.
25    Dated: June 25, 2020                                 /s/ Shawn Hanson

26                                                         Shawn Hanson

27

28
                                                      3
                 JOINT STIPULATION TO EXTEND MOTION FOR SUMMARY JUDGMENT DATES
                                   CASE NO. 2:15-CV-01746- MMD-VCF
          Case 2:15-cv-01746-MMD-VCF Document 155
                                              154 Filed 06/25/20 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2          I am employed in the County of San Francisco, State of California. I am over the age of 18 and

 3   not a party to the within action; my business address is: 580 California Street, Suite 1500,

 4   San Francisco, California 94104. On June 25, 2020, I served the foregoing documents on the

 5   interested parties below, using the following means:

 6          All parties identified for Notice of Electronic Filing generated by the Court’s
            CM/ECF system under the above-referenced case caption and number
 7

 8   BY ELECTRONIC MAIL OR ELECTRONIC TRANSMISSION: Based on a court order or an

 9   agreement of the parties to accept service by e-mail or electronic transmission, I caused the document

10   to be sent to the respective e-mail addresses of the parties as stated above.

11          I declare that I am employed in the office of a member of this Court at whose direction the

12   service was made. I declare under penalty of perjury that the foregoing is true and correct.

13          Executed on June 25, 2020, at San Francisco, California.

14

15
                                                             Lorraine France-Gorn
                                                            Lorraine France-Gorn
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
                                        CERTIFICATE OF SERVICE
                                     CASE NO. 2:15-CV-01746- MMD-VCF
